                     Case: 1:19-cv-01386 Document #: 5 Filed: 03/04/19 Page 1 of 2 PageID #:8
AO 440 (Rev. 05/00) Summons in a Civil Action



                                       UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF ILLINOIS



                                                                           SUMMONS IN A CIVIL CASE
TRUSTEES OF THE IRON WORKERS
WELFARE PLAN
                                                                 CASE NUMBER:       19CV1386
                                V.                               ASSIGNED JUDGE:
                                                                                    Ronald A. Guzman
 WEST WIND REINFORCING, LLC                                      DESIGNATED
                                                                 MAGISTRATE JUDGE: Jeffrey T. Gilbert


                    TO: (Name and address of Defendant)
       WEST WIND REINFORCING, LLC
       c/o ILLINOIS CORPORATION SERVICE C
       801 ADLAI STEVENSON DRIVE
       SPRINGFIELD, IL 62703


          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

                 DANIEL P. McANALLY
                 WHITFIELD McGANN & KETTERMAN
                 111 E. WACKER DRIVE
                 SUITE 2600
                 CHICAGO, IL 60601

                                                                               21
an answer to the complaint which is herewith served upon you,                                days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     THOMAS G. BRUTON, CLERK
                          RK

                                                                                    February 26, 2019
                                                                                    Febru
     (By) DEPUTY CLERK                                                              DATE
Case: 1:19-cv-01386 Document #: 5 Filed: 03/04/19 Page 2 of 2 PageID #:9
